Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 March 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured sirL’Orient March 28. 1781
I arrived here last Evening & agreeable to my Expectation found every thing that I had to do relative to the Marquis de la Fayette very well executed by my Clerk & the ship in the Stream all ready for Sea, as she has been some Days.
I have no Instructions relative to the final Departure of this ship & I should suppose your Dispatches necessary, it is for this Reason that I could not take upon myself either to order her to Sea or to Brest for should any misfortune happen to her in consequence of my giving such Orders I should never recover the Confidence of my Country nor perhaps rise out of the Censure which I should incur; Capt Barré has however saved me from this Apprension by making use of the Authority vested in him by Congress & absolutely ordering the ship to sea with him, she would in consequence have sailed to day but, the Wind being so very Strong, the Pilot would not venture to go through the Pass; Tomorrow will be the last Day so if the wind does not Change you may suppose her at sea with the Alliance. The Franklin & the Aurora will sail in eight or 10 days at farthest so that I think it would be well to send on immediately whatever Dispatches you may have.
I shall write what more occurs in the meantime remain as ever Yours most dutifully & affectionately
Jona Williams J
 
Addressed: a monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis de / l’amerique septentrionale / en son Hotel a Passy / pres Paris
Endorsed: Ship to sail under Convoy of the Alliance.
Notation: J. Williams Mar 28 1781
